Stapleton, J.:
The appeal is from plaintiff’s judgment in an action for damages for false imprisonment. The defendant is an officer of the police force of the city of New York. He arrested the plaintiff without a judicial warrant. She was detained until her arraignment before a city magistrate on the day following her arrest. The officer says he arrested her because she solicited him on a public street at ten-thirty o’clock in the evening and offered to prostitute herself for money. He charged her with a violation of section 1458 óf chapter 410 of the.Laws of 1882 (Consolidation Act), continued in force and its operation extended territorially by the Greater New York charter (Laws of 1897, chap. 378, §§ 1608,1609, 1610, as amd. by Laws of 1901, chap. 466). The pertinent provisions of the Consolidation Act read:
“ § 1458. Every person in said city and county shall be deemed guilty of disorderly conduct that tends to a breach of the peace, who shall in any thoroughfare or public place in said city and county commit any of the following offenses, that is to say: * * *
“ 2. Every common prostitute or nightwalker loitering or being in any thoroughfare or public place for the purpose of prostitution or solicitation, to the annoyance of the inhabitants or passers-by.”
The plaintiff herein was convicted in the proceeding of a criminal nature by a city magistrate, but the conviction was reversed and the defendant discharged by the County Court of Kings county on the ground that the evidence did not warrant a conviction. (Code Crim. Proc. §§ 764, 767.) The plaintiff then commenced this action. The defendant pleaded justification as a defense. The plaintiff gave evidence that she did not commit the acts alleged in the information and that she was arrested and detained. The defendant was not fortified by a judicial warrant nor by a valid and subsisting judgment of a court having jurisdiction of the offense with the commission of which he charged the plaintiff. He was remitted to reliance upon a statute for his warrant, and he can have protection only by establishing that the person he arrested and detained was found violating the law in his presence or within his view. (Davis v. American Society, etc., *32975 N. Y. 362, 367.) The statute reads: ‘ ‘ The several members of the police force shall have power and authority to immediately arrest, without warrant, and to take into custody, any person who shall commit, or threaten, or attempt to commit, in the presence of such member, or within his view, any breach of the peace or offense directly prohibited by act of the Legislature, or by any ordinance made by lawful authority. The members of the police force shall possess in The City of New York and in every part of this State, all the common law and statutory powers of constables, except for the service of civil process, and any warrant for search or arrest, issued by any magistrate of this State, may be executed, in any part thereof, by any member of the police force, and all the provisions of sections seven, eight and nine of chapter two, title two, part four of the Revised Statutes, in relation to the giving and taking of bail, shall apply to this chapter.” (Greater N. Y. Charter, § 337, as amd. by Laws of 1901, chap. 466.)
In Snead v. Bonnoil (166 N. Y. 325, 328) the court say: “ If the arrest was lacking in these elements of authority to make it, then there has been an unlawful detention of the person arrested and, upon his bringing his action and showing the false imprisonment, the burden of justification is upon the defendant.” The court further say: “ False imprisonment has been well defined to be a trespass committed by one man against the person of another, by unlawfully arresting him and detaining him without any legal authority. (Addison on Torts, p. 552.) Where the detention is illegal the action will lie, without regard to the innocence of the defendant in his intentions. It is an important principle of our political institutions that every person is entitled to immunity from arrest except by authority and for cause.”
Assuming, without deciding, that the acts alleged to have been committed by plaintiff, on the night of her arrest by the defendant, brought her within the terms of the hereinbefore quoted provisions of chapter 410 of the Laws of 1882, and those acts constitute a breach of the peace or are directly prohibited by that statute, even a police officer, justifying by statutory warrant and not supported by a final judgment of conviction in a court having jurisdiction of the offense, must, in an action for false imprisonment, establish two facts: *330(1) The guilt of the plaintiff of an offense for which he may make an arrest without judicial warrant, and (2) that the offense was committed in his presence or within his view. (Snead v. Bonnoil, supra; Carson v. Dessau, 142 N. Y. 445, 448; Gold v. Armer, 140 App. Div. 73; Hennessy v. Connolly, 13 Hun, 174; Boyleston v. Kerr, 2 Daly, 220; Sternack v. Brooks, 7 id. 142; People ex rel. Kingsley v. Pratt, 22 Hun, 300.)
The jury in the case at bar, acting within its lawful province, found that the plaintiff was unlawfully imprisoned and detained. Its verdict should stand and the judgment entered thereon should be affirmed.
Thomas and Blackmar, JJ., concurred; Putnam, J., read- for reversal, with whom Jenks, P. J., concurred.